Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 & 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Seiler, Pub. No.: US 20170193707 A1, in view of Haddick et al. Pub. No.: US 20160018640 A1, further in view of Smith et al., Pub. No.: US 20150346313 A1, TOKUCHI, Pub. No.: US 20190066357 A1, further in view of ZHANG et al., Pub. No.: US 20100090841 A1.

Regarding claims 1 & 19, Seiler discloses a processor-implemented method & a computer program product for temperature control, the method comprising: performing, by at least one unmanned aerial vehicle, at least one local climate control action at a location based on data received from a wearable computing device of at least one individual ([0068] A heated air blast command 176 directs drone 10 to push an airstream at a certain temperature toward the user's body. A heated air command 176 includes a timed force vector and a temperature. The timed force vector represents the magnitude of airflow incident upon the user. The temperature represents the desired temperature of the airflow at the time of incidence. & [0099] Upon collapse, if motor commands corresponding to the actual avatar conditions are already stored in drone controller 10a, then the controller may either take no action and allow drone controller 10a to automatically implement the set of most probable motor commands. As a result, each set of motor commands stored in drone memory 10a (a set of motor commands corresponds to commands for each motor 15 of drone 10) may be appended with a probability marker and drone controller 10a may be configured to automatically implement motor commands with the greatest probability marker. Alternatively or in addition, the controller 10a may send a release signal to drone controller 10a, causing drone controller 10a to select and implement a certain set of preloaded.& [0119] “A spike in music amplitude detected by a noise gate may trigger the flight module to cause the drones to flip, rock, or roll. The firmware for the operations in these and all the modalities of the proposed technology is key to the function of processors, GPS, Wifi, microcontrollers, microprocessors, sensor gatherers, transmitters, and receivers needed to orchestrate a synchronization of the navigation and flight components with audio components to produce propeller output that causes the drones to enact flight choreography that rhythmically follows the audio production. 
Seiler is silence on “body temperature” and “chemical sensor”,
Haddick et al. teaches CONTENT PRESENTATION IN HEAD WORN COMPUTING and discloses;
wherein the data comprises a current body temperature of the at least one individual in contact with the wearable computing device ([0318] In embodiments, the non-visible light capture system may be adapted to capture thermal radiation from portions of the body in a similar way as was as described herein relating to supplemental non-visible light capture. For example, a head-worn computer equipped with a thermal imaging camera may be used during a medical procedure to produce a thermal content AR overlay. Another useful example is when the thermal camera equipped head-worn computer is used to image faces or other body parts, even in a low resolution mode, to assess the apparent body temperature of people in an attempt to diagnose high body temperatures. The head-worn computer could be worn in a crowd of people or at a checkpoint to identify people that might be running a temperature and therefore might be ill. In embodiments, the thermal monitor may be used in conjunction with facial recognition to more accurately identify people that may be ill. In embodiments, the recognition process may only be used to recognize that it is a face, and not to verify the identity of the person from facial features, such that it is known that the temperature being recorded is that of a face. Once it is known that it is a face, or other body part, reference to normal and non-normal facial temperatures can be made. AR overlay content may then be presented in the head-worn computer see-through display such that persons identified as having high facial temperatures can be identified.), and 
wherein the wearable computing device comprises any one or combination of a temperature sensor, a moisture sensor, a chemical sensor, a biometric sensor, and a thermal sensor ([0100] The HWC 102 may also have a number of integrated computing facilities, such as an integrated processor, integrated power 
Haddick et al. teaches that these features are useful in order to provide assistance to medical professionals during the performance of medical procedures through the use of technologies facilitated through a head-worn computer. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Haddick et al. with the system disclosed by Seiler in order to provide assistance to medical professionals during the performance of medical procedures through the use of technologies facilitated through a head-worn computer (see Abstract).
Seiler is not explicitly disclosing “mean geographic location” , however Smith et al., US 20150346313 A1, teaches WIRELESS ACCESS POINT LOCATION ESTIMATION USING COLLOCATED HARVEST DATA and discloses; 
wherein the location is a mean geographic location of a set of individuals in a local area ([0044] “The system can divide a three-dimensional geographic space into three-dimensional grid 120. Three-dimensional grid 120 can be composed of three-dimensional cells 122. Each three-dimensional cell 122 can have a base that corresponds to cell 102 of geographic grid 100.” & [0050] The server can determine an average geographic location of a set of locations received from mobile devices 108. The set of locations can include locations received from mobile devices 108 at a particular time or during a particular time period. The average geographic location can be designated as center 205 of area encompassed by circle 204a. The center of circle 204a need not coincide with the location of access point 105. The server can calculate a distance between the average geographic location and each location in the set and identify one or more outliers. a can have radius 206 that corresponds to the longest distance between the average geographic location and locations in a current set after the outliers are excluded. ), 
a definition  from Wikipedia: A wearable computer, also known as a wearable or body-borne computer,[1][2] is a computing device worn on the body.[3] …The definition of 'wearable computer' may be narrow or broad, extending to smartphones or even ordinary wristwatches.[4][5]… Wearable computers have various technical issues common to other mobile computing, such as batteries, heat dissipation, software architectures, wireless and personal area networks, and data management.[6] .
the local area including at least two wearable computing devices in contact with at least two individuals ([0203] FIG. 15 is a block diagram of an exemplary architecture 1500 of a mobile device. The Mobile device can be, for example, a handheld computer, a personal digital assistant, a cellular telephone, an electronic tablet, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, a media player, a navigation device, an email device, a game console, or a combination of any two or more of these data processing devices or other data processing devices.), and 
Smith et al.,  teaches that these features are useful in order  to improve access point location estimates and to estimate the location of access points that could not be previously estimated (see para.[0005]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Smith et al. with the system disclosed by Seiler in order to improve access point location estimates and to estimate the location of access points that could not be previously estimated. Collocated AP harvest data allows estimation of wireless AP locations when accurate WiFi scan location data is unavailable (e.g., no GPS data available), thus improving the accuracy and robustness of network-based client device location estimation (see para.[0005] & [0007]).
“temperature of the local area”, however TOKUCHI, US 20190066357 A1, teaches	INFORMATION PROCESSING APPARATUS and discloses; 
wherein the at least one unmanned aerial vehicle detects a temperature of the local area via a sensor ([0107] The temperature detection sensors 9A, 9B, and 9C are used for detection of the temperature (ambient temperature) of the space where the information processing apparatus 1 is used and also are used for detection of the temperature of a local area. The temperature is an example of a physical quantity by which, typically, a part is not directly determined.), and 
TOKUCHI,  teaches that these features are useful in order to provide an information processing apparatus including a display, at least one detector, and a display controller. The display displays an image of an object three-dimensionally. The at least one detector detects a physical quantity, i.e. temperature, as a detection target. (see para.[0004]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by TOKUCHI with the system disclosed by Seiler in order to provide an information processing apparatus including a display, at least one detector, and a display controller. The display displays an image of an object three-dimensionally. The at least one detector detects a physical quantity, such as temperature, as a detection target (see para.[0005] & [0007]).
Further Seiler is not explicitly disclosing “environmental conditions of the local area are displayed to the at least two individuals of the at least two wearable computing devices”, however ZHANG et al., US 20100090841 A1, teaches ENVIRONMENTAL MONITORING USING MOBILE DEVICES AND NETWORK INFORMATION SERVER and discloses; 
wherein current and forecasted environmental conditions of the local area are displayed to the at least two individuals via respective displays of the at least two wearable computing devices ([0007] “Wireless networks can incorporate a variety of types of mobile devices, such as cellular and wireless telephones, PCs (personal computers), laptop computers, wearable computers” &  [0023] The Mobile Sensor System (MSS) can co-exist with fixed sensors. MSS can be used to monitor areas which are frequently traveled by 
 
    PNG
    media_image1.png
    300
    509
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    194
    149
    media_image2.png
    Greyscale
   [0034] Referring to FIG. 1, monitoring the environment along a city street is shown as an example to illustrate the principles and operations of the invention. In one preferred embodiment, mobile sensors monitor the area of interest (e.g., a street), as the Sensor Carriers move about. For example, as taxis move down a street, sensors mounted on the taxis monitor their surroundings continuously. Sensors report the information they collect to a processing center, for example to a Knowledge Server as shown in FIG. 1. Users, such as policemen, emergency management personnel, and environmental monitoring agencies can then query the Knowledge Servers for information collected from the sensors. Users 
ZHANG et al.,  teaches that these features are useful in order for supporting the use of mobile devices as sensors to detect various types of environmental conditions and situations (see para.[0003]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by ZHANG et al. with the system disclosed by Seiler in order for supporting the use of mobile devices as sensors to detect various types of environmental conditions and situations, such as weather and traffic conditions, as well as potential biological, chemical or other types of hazards, together with advanced handover (handoff) operations whereby such mobile devices may connect to different wireless networks and/or wireless network access points as needed to maintain continuity of connectivity of the mobile sensor devices with a host control or command center (see para.[0003]).

For claim 19: the computer program product comprising: one or more computer-readable tangible storage devices and program instructions stored on at least one of the one or more computer-readable tangible storage devices ([0061] Data bus 141 traffics electronic signals or data between the electronic components. Processors 148 performs operations on electronic signals or data to produce modified electronic signals or data. Volatile memory 147 stores data for near-immediate recall by processor 148. Non-volatile memory 146 stores data for recall to the volatile memory 147 and/or the processor 148. Non-volatile memory 146 includes a range of non-volatile memories including hard drives, SSDs, DVDs, Blu-Rays, etc. User interface 145 includes displays (e.g., touch-screen, VR), lights, keyboards, 

Regarding claims 2 & 20, Seiler discloses the processor-implemented method of claim 1 & the computer program product of claim 19, further comprising: 
determining the location and at least one quantitative attribute of the at least one individual based on the data ([0045] Plate 46 connects with a drone cage assembly. Plate 46 may include drone cage fasteners 40. Plate 46 thus (a) serves as a mounting location for a drone cage assembly and (b) as a helmet for the user. At least a portion of plate 46 sits directly above neck void 30b. Plate 46 is configured to fully cover the top of a user's head and thus prevent a drone cage assembly from colliding with the user's head. Although not shown, plate 46 may be dome-shaped to protect sides of the user's head. Plate 46 may define cylindrical apertures (not shown) disposed directly below drone exhaust apertures 11a to enable airflow produced by drone 10 to reach the user. & [0065] Sensory command parameters can be grouped according to command type. One command type may be heat. Another command type may be inertial. Inertial commands may be sub-segmented into vibratory or haptic commands and force or moment commands. Each command type may include a location (i.e., location of desired effect on the user's body), a gain (an amount of the desired effect), and a duration (a start time and an end time). & [0071] At block 185, drone controller 10a governs rotor 14 rotation (by controlling the motor in motor assembly 15) and rotor temperature (by controlling the resistive heater in motor assembly 15). If the resistive heater is in another location, such as drone cage assembly 50, then the resistive heater temperature command may be routed to a drone cage assembly controller. Thus, although the description below may refer to drone controller 10a, operations may be performed by drone controller 10a and the drone cage assembly controller. & [0077] FIG. 21 is a side plan view of a final body model 210 for reference during building of drone commands. In FIG. 21, models of vest 30, drone cage assembly 50, and drones 10 are mapped onto initial body model 200. A center of mass of each of vest 30, drone cage 
determining at least one instruction for the at least one unmanned aerial vehicle based on the at least one quantitative attribute ([0077] FIG. 21 is a side plan view of a final body model 210 for reference during building of drone commands. In FIG. 21, models of vest 30, drone cage assembly 50, and drones 10 are mapped onto initial body model 200. A center of mass of each of vest 30, drone cage assembly 50, and drone 10 are determined. Based on the relative positions and geometries of the body model, vest 30, drone cage assembly 50, and drones 10, one or more air flow paths are determined. More specifically, air flow paths are determined to exist between any unobstructed rotor 14 exhaust port and any section of head 201 and/or a face of head 201. Head 201 and/or the face may be determined to exist in an area below a current location of VR headset 152. More specifically, a current position of VR headset 152 may be determined. Head 201 and/or the face may then be determined to be positioned in an area fixed with respect to the current position (e.g., directly below the current position). & [0115] One or more battery-powered  and 
communicating the at least one instruction to the at least one unmanned aerial vehicle ([0039] Referring to FIGS. 1 and 2, drone 10 (also referred to as a fan assembly, a fan unit, and a fan kit) is a quad rotor design, which is known in the art. Drone 10 includes a main housing 11, four rotor assemblies 12, and a controller housing 16. Main housing 11 defines four cylindrical apertures 11a for accommodating rotor assemblies 12. To reduce weight and drag, main housing 11 defines four inward arced notches 11b. Rotor assemblies 12 each include one or more static supports 13 fixed to main housing 11, a rotor or blade 14, and a motor assembly 15. Each motor assembly 15 includes a brushless electric motor (not shown) in electrical communication with a controller inside controller housing 16. Each 

Regarding claim 3, Seiler discloses the processor-implemented method of claim 2, wherein the at least one instruction for the at least one unmanned aerial vehicle comprises an instruction to deploy the at least one unmanned aerial vehicle to the location ([0099] Upon collapse, if motor commands corresponding to the actual avatar conditions are already stored in drone controller 10a, then the controller may either take no action and allow drone controller 10a to automatically implement the set of most probable motor commands. As a result, each set of motor commands stored in drone memory 10a (a set of motor commands corresponds to commands for each motor 15 of drone 10) may be appended with a probability marker and drone controller 10a may be configured to automatically implement motor commands with the greatest probability marker. Alternatively or in addition, the controller 10a may send a release signal to drone controller 10a, causing drone controller 10a to select and implement a certain set of preloaded motor commands (i.e., change the probability markers). & [0135] A wide variety of other body motion vectors can be simulated with this system by having the drone attempt to enact more complex prop maneuvers along a multitude of possible vectors while firmly anchored to the body. This will exert pushes, pulls, and torques against the body associated with the drone's attempts to accelerate, roll, pitch and yaw, as well as the associated air bursts against the body that would be synchronized with virtual reality video and audio content, adding a deeper dimension of realism to the virtual environment. This mode may also be coupled with the temperature haptic effect described in preferred application 4. Modified estimation and control algorithms would be utilized that alter the drone's gyroscopic control to account for the fact 

Regarding claims 4 & 17, Seiler discloses the processor-implemented method of claim 1 & the unmanned aerial vehicle of claim 16, wherein the data is provided to the wearable computing device by the at least one individual, and wherein the at least one individual is a user of the wearable computing device ([0061] Data bus 141 traffics electronic signals or data between the electronic components. Processors 148 performs operations on electronic signals or data to produce modified electronic signals or data. Volatile memory 147 stores data for near-immediate recall by processor 148. Non-volatile memory 146 stores data for recall to the volatile memory 147 and/or the processor 148. Non-volatile memory 146 includes a range of non-volatile memories including hard drives, SSDs, DVDs, Blu-Rays, etc. User interface 145 includes displays (e.g., touch-screen, VR), lights, keyboards, buttons, and other devices that enable user interaction with the computing system. Telematics 144 enables both wired and wireless communication with external entities via Bluetooth, cellular data (e.g., 3G, LTE), USB, WiFi, etc. & [0105] With regard to audio, the typical audio speaker systems of today require listeners to position themselves between stationary right and left speakers for optimum experience of stereo sound. This requires the listener to remain in a fixed position relative to the speakers. If the listener wishes to move around and still optimize their stereo audio experience, they must wear ear phones or ear buds. This fully disconnects their auditory connection to the outside world. It would therefore be advantageous to have an audio system that does not require the listener to remain stationary, while still having benefit of optimal speaker proximity and also maintain auditory connection to ambient environmental sounds while free of hassle of wearing ear phones or buds. The present disclose enables the user this freedom 

Regarding claims 5&18, Seiler discloses the processor-implemented method of claim 1 & the unmanned aerial vehicle of claim 17, wherein the data comprises geographical location of the at least one individual, current body temperature of the at least one individual, settings of the at least one individual, and other attributes relating to physical condition of the at least one individual ( [0068] A heated air blast command 176 directs drone 10 to push an airstream at a certain temperature toward the user's body. A heated air command 176 includes a timed force vector and a temperature. The timed force vector represents the magnitude of airflow incident upon the user. The temperature represents the desired temperature of the airflow at the time of incidence. & [0122] Another theatrical application would be to use all of the drone technology described above to provide onstage dynamic audio monitoring to musicians during live performances. For example, rock band members typically have fixed monitor speakers on stage in front of them that broadcast the sound of their particular instrument or vocal back at them so that they can better hear and focus on what they are individually playing or singing in real time during high volume musical performances. Having this monitor effect supplied to the musician via one or more flying drones would allow the musician more intimate connection to the audio he or she is individually producing by the drones maintaining an optimal distance from the musician's head (similar to what is depicted in FIG. 23), as well as allowing for that intimate connection to be maintained while moving around the stage. A free-flying drone application, as well as a “tethered” drone or drones with unlimited flight time and lower payload requirements due to hardwired, tether-based electric power and audio amplified feed could be applied to this concept. These drones can also be outfitted with audio-synchronized flight choreography capabilities as describe above to add a highly engaging visual dimension for the audience during a live rock band, and other 

Regarding claim 6, Seiler discloses the processor-implemented method of claim 5, wherein the settings specify an element from the group consisting of settings relating to requisition of the at least one unmanned aerial vehicle, 
settings relating to flight navigation of the at least one unmanned aerial vehicle ([0115] One or more battery-powered flying drones, capable of carrying aloft, in payload position, a compact full range audio speaker, amp, and power supply capable of receiving wireless audio streaming to deliver audio entertainment to the user or users (see FIG. 23). Modes for audio transmission would be Bluetooth or Wi-Fi or any other wireless transmission. This signal my also provide navigation command packet instructions, but may also be used with an independent radio frequency for flight commands. The drones would have the capability of returning to docking stations that also act as re-charging stations. Two 
settings relating to temperature-related actions to be taken by the at least one unmanned aerial vehicle ([0062] Actuators/motors 143 produce tangible results. Examples of actuators/motors 143 include drone motor assemblies 15 and the resistive heating elements. Local sensors 142 transmit digital or analog readings or measurements to processors 148. Examples of local sensors 148 include temperature sensors, rotation sensors, speed sensors, cameras, LIDAR sensors, radar sensors, infrared sensors, ultrasonic sensors, clocks, moisture sensors, rain sensors, light sensors, door sensors, weight sensors, etc. & [0068] A heated air blast command 176 directs drone 10 to push an airstream at a certain temperature toward the user's body. A heated air command 176 includes a timed force vector and a temperature. The timed force vector represents the magnitude of airflow incident upon the user. The temperature represents the desired temperature of the airflow at the time of incidence.), 
settings relating to horizontal and vertical distance parameters for the at least one unmanned aerial vehicle relative to the at least one individual ( [0085] With respect to airflow conditions, the controller may determine that a major airflow condition exists for a certain duration, at block 225, when a temperature of the avatar's surroundings increases above a predetermined temperature and/or when air is traveling at a certain speed with respect to avatar (e.g., the avatar is running while virtual air is static, thus causing the avatar to experience wind). If the physics engine is not equipped to determine temperature and/or airflow, then the controller and/or the game may be configured to follow progression of the game, recognize events, and associate certain events with temperatures (e.g., a fire within a predetermined distance of the avatar automatically counts as an extreme temperature condition). A similar concept may apply to vibrations. The predetermined values may be 
settings relating to temperature-related parameters ([0062] Actuators/motors 143 produce tangible results. Examples of actuators/motors 143 include drone motor assemblies 15 and the resistive heating elements. Local sensors 142 transmit digital or analog readings or measurements to processors 148. Examples of local sensors 148 include temperature sensors, rotation sensors, speed sensors, cameras, LIDAR sensors, radar sensors, infrared sensors, ultrasonic sensors, clocks, moisture sensors, rain sensors, light sensors, door sensors, weight sensors, etc. & [0068] A heated air blast command 176 directs drone 10 to push an airstream at a certain temperature toward the user's body. A heated air command 176 includes a timed force vector and a temperature. The timed force vector and 
settings relating to directionality of air flow ([0088] The controller may compensate for forces upon the user due to drones 10 performing different kinds of tasks. For example, airflow drone 217, being secured to the user, will generate force upon the user when active. The applied forces relates to a direction of the airflow relative to the person, a speed of the airflow, etc. Thus, when airflow drone 217 is active, the controller may reduce horizontal forces generated by horizontal drone 215 by an amount based on the horizontal force component generated by airflow drone 217. If the user is not supposed to experience any vertical forces, the controller may cause vertical drone 216 to cancel out (i.e., oppose) the vertical force component generated by airflow drone 217. ).

Regarding claim 7, Seiler discloses the processor-implemented method of claim 1, wherein the at least one unmanned aerial vehicle comprises a heating unit, a cooling unit, and a directional fan ([0054] With reference to FIG. 1A and FIGS. 5 to 11, one or more heating elements may be provided. Each rotor assembly 12 may include a resistive heating element in contact with rotors 14. When rotors 14 are metallic, rotors 14 transfer heat generated by the resistive heating element to air. Alternatively or in addition, some or all of shields 53 may be metallic and may each be in contact with a resistive heating element. Shields 53 transfer heat generated by the resistive heating elements to air expelled by rotors 14. Only shields 53 facing the user, when drone cage assembly 50 is attached to vest 30, may be in contact with the resistive heating elements. As such, only shields 53 on a top or bottom side of drone cage assembly 50 may be in contact with the resistive heating elements. & [0130] This is the locked-down haptic mode, where drones would be anchored to docking stations with ball-jointed or other free pivoting armatures that allow the drones to pivot in a way that directs the air from their propellers in various directions and velocities predicated on signals that are synchronized to the entertainment content, allowing the most realistic directional haptic experience in 

Regarding claims 8 & 11, Seiler discloses the processor-implemented method of claim 1 & the unmanned aerial vehicle of claim 9, wherein the at least one local climate control action comprises a temperature-related user comfort action selected from the group consisting of directing heated air, directing cooled air, and directing airflow ([0032] FIG. 23 shows an aerial audio application with two audio drones in flight of each side of a listener. FIG. 24 also details a locked-down haptic mode where drones are applied to simulate air movement when video with high energy audio content is provided. & [0045] Plate 46 connects with a drone cage assembly. Plate 46 may include drone cage fasteners 40. Plate 46 thus (a) serves as a mounting location for a drone cage assembly and (b) as a helmet for the user. At least a portion of plate 46 sits directly above neck void 30b. Plate 46 is configured to fully cover the top of a user's head and thus prevent a drone cage assembly from colliding with the user's head. Although not shown, plate 46 may be dome-shaped to protect sides of the user's head. Plate 46 may define cylindrical apertures (not shown) disposed directly below drone exhaust apertures 11a to enable airflow produced by drone 10 to reach the user. & [0054] With reference to FIG. 1A and FIGS. 5 to 11, one or more heating elements may be provided. Each rotor assembly 12 may include a resistive heating element in contact with rotors 14. When rotors 14 are metallic, rotors 14 transfer heat generated by the resistive heating element to air. Alternatively or in addition, some or all of shields 53 may be metallic and may each be in contact with a resistive heating element. Shields 53 transfer heat generated by the resistive heating elements to air expelled by rotors 14. Only shields 53 facing the user, when drone cage assembly 50 is attached to vest 30, may be in contact with the resistive heating elements. As such, only shields 53 on a top or bottom side of drone cage assembly 50 may be in contact with the resistive heating elements. & [0064] At block 171, sensory commands are generated (discussed below with reference to FIG. 22). Sensory commands are generated by gaming system controller 151a and/or stadium controller 120a and are based on gaming activity. Sensory commands include sensory command parameters shown in block 172. Sensory command parameters identify and quantify the desired sensory outcome. One example desired sensory outcome is air at 80 degrees F. being blown onto a user's face from 3:01 pm to 3:02 pm. Another example desired sensory outcome is .

Regarding claim 9, Seiler discloses an unmanned aerial vehicle for performing personalized temperature control in combination with a wearable computing device, the unmanned aerial vehicle comprising: a housing unit; at least one movement mechanism coupled to the housing unit to provide aerial movement; a heating unit; a cooling unit; a directional fan; a chemical sensor; and a controller operatively coupled to the at least one movement mechanism, the heating unit, the cooling unit, and the directional fan, wherein the controller comprises a processor that is responsive to executable computer instructions to control the at least one movement mechanism, the heating unit, the cooling unit, the directional fan, and to perform at least one temperature- related action ([0039] Referring to FIGS. 1 and 2, drone 10 (also referred to as a fan assembly, a fan unit, and a fan kit) is a quad rotor design, which is known in the art. Drone 10 includes a main housing 11, four rotor assemblies 12, and a controller housing 16. Main housing 11 defines four cylindrical apertures 11a for accommodating rotor assemblies 12. To reduce weight and drag, main housing 11 defines four inward arced notches 11b. Rotor assemblies 12 each include one or more static supports 13 fixed to main housing 11, a rotor or blade 14, and a motor assembly 15. Each motor assembly 15 includes a brushless electric motor (not shown) in electrical communication with a controller inside controller housing 16. Each rotor or blade 14 is rotatably secured to one motor assembly 15. As such, rotors or blades 14 may each be driven at different rotational velocities and in different rotational directions. & [0054] With reference to FIG. 1A and FIGS. 5 to 11, one or more heating elements may be provided. Each rotor assembly 12 may include a resistive heating element in contact with rotors 14. When rotors 14 are metallic, rotors 14 transfer heat generated by the resistive heating element to air. Alternatively or in addition, some or all of shields 53 may be 
Seiler is silence on “chemical sensor”, “body temperature” and “instructions determined based on data from wearable device”
Haddick et al. teaches  CONTENT PRESENTATION IN HEAD WORN COMPUTING and discloses;
chemical sensor ( [0100] “The HWC 102 may also have a number of positional awareness sensors, such as GPS, electronic compass, altimeter, tilt sensor, IMU, and the like. It may also have other sensors such as a camera, rangefinder, hyper-spectral camera, Geiger counter, microphone, spectral illumination detector, temperature sensor, chemical sensor, biologic sensor, moisture sensor, ultrasonic sensor, and the like.), 
and 
wherein the executable computer instructions are determined based on data received from the wearable computing device ([0097] Referring to FIG. 1, an overview of the HWC system 100 is presented. As shown, the HWC system 100 comprises a HWC 102, which in this instance is configured as glasses to be worn on the head with sensors such that the HWC 102 is aware of the objects and conditions in the environment 114. In this instance, the HWC 102 also receives and interprets control inputs such as gestures and movements 116. The HWC 102 may communicate with external user interfaces 104. The external user interfaces 104 may provide a physical user interface to take control instructions from a user of the HWC 102 and the external user interfaces 104 and the HWC 102 may communicate bi-directionally to affect the user's command and provide feedback to the external device 108. The HWC 102 may also communicate bi-directionally with externally controlled or coordinated local devices 108. For example, an external user interface 104 may be used in connection with the HWC 102 to control an externally controlled or coordinated local device 108. The externally controlled or coordinated local device 108 may provide feedback to the HWC 102 and a customized GUI may be presented in the HWC 102 based on the type of device or specifically identified device 108. The HWC 102 may also interact with remote devices and information sources 112 through a network connection 110. Again, the external user interface 104 may be used in connection with the HWC 102 to control or otherwise interact with any of the remote devices 108 and information sources 112 in a similar way as when the external user interfaces 104 are used to control or otherwise interact with the externally controlled or coordinated local devices 108. Similarly, HWC 102 may interpret gestures 116 (e.g. captured from forward, downward, upward, rearward facing sensors such as camera(s), range finders, IR sensors, etc.) or environmental conditions sensed in the environment 114 to control either local or remote devices 108 or 112.), and 
wherein the data comprises a current body temperature of at least one individual in contact with the wearable computing device ([0318] In embodiments, the non-visible light capture system may be adapted to capture thermal radiation from portions of the body in a similar way as was as described herein relating to supplemental non-visible light capture. For example, a head-worn computer equipped with a thermal imaging camera may be used during a medical procedure to produce a thermal content AR overlay. Another useful example is when the thermal camera equipped head-worn computer is used to image faces or other body parts, even in a low resolution mode, to assess the apparent body temperature of people in an attempt to diagnose high body temperatures. The head-worn computer could be worn in a crowd of people or at a checkpoint to identify people that might be running a temperature and therefore might be ill. In embodiments, the thermal monitor may be used in conjunction with facial recognition to more accurately identify people that may be ill. In embodiments, the recognition process may only be used to recognize that it is a face, and not to verify the identity of the person from facial features, such that it is known that the temperature being recorded is that of a face. Once it is known that it is a face, or other body part, reference to normal and non-normal facial temperatures can be made. AR overlay content may then be presented in the head-worn computer see-through display such that persons identified as having high facial temperatures can be identified.).
Haddick et al. teaches that these features are useful in order  to provide assistance to medical professionals during the performance of medical procedures through the use of technologies facilitated through a head-worn computer. 

wherein the location is a mean geographic location of a set of individuals in a local area ([0044] “The system can divide a three-dimensional geographic space into three-dimensional grid 120. Three-dimensional grid 120 can be composed of three-dimensional cells 122. Each three-dimensional cell 122 can have a base that corresponds to cell 102 of geographic grid 100.” & [0050] The server can determine an average geographic location of a set of locations received from mobile devices 108. The set of locations can include locations received from mobile devices 108 at a particular time or during a particular time period. The average geographic location can be designated as center 205 of area encompassed by circle 204a. The center of circle 204a need not coincide with the location of access point 105. The server can calculate a distance between the average geographic location and each location in the set and identify one or more outliers. Outliers can be locations in the set that are located the farthest from the average geographic location. Outliers (e.g., location 210) whose distances to the center exceed a threshold can be excluded from the set. Circle 204a can have radius 206 that corresponds to the longest distance between the average geographic location and locations in a current set after the outliers are excluded. ), 
the local area including at least two wearable computing devices in contact with at least two individuals ([0203] FIG. 15 is a block diagram of an exemplary architecture 1500 of a mobile device. The Mobile device can be, for example, a handheld computer, a personal digital assistant, a cellular telephone, an electronic tablet, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, a media player, a navigation device, an email device, a game console, any two or more of these data processing devices or other data processing devices.), and 
Smith et al.,  teaches that these features are useful in order  to improve access point location estimates and to estimate the location of access points that could not be previously estimated (see para.[0005]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Smith et al. with the system disclosed by Seiler in order to improve access point location estimates and to estimate the location of access points that could not be previously estimated. Collocated AP harvest data allows estimation of wireless AP locations when accurate WiFi scan location data is unavailable (e.g., no GPS data available), thus improving the accuracy and robustness of network-based client device location estimation (see para.[0005] & [0007]).
Further Seiler is not explicitly disclosing “temperature of the local area”, however TOKUCHI, US 20190066357 A1, teaches	INFORMATION PROCESSING APPARATUS and discloses; 
wherein the at least one unmanned aerial vehicle detects a temperature of the local area via a sensor ([0107] The temperature detection sensors 9A, 9B, and 9C are used for detection of the temperature (ambient temperature) of the space where the information processing apparatus 1 is used and also are used for detection of the temperature of a local area. The temperature is an example of a physical quantity by which, typically, a part is not directly determined.), and 
TOKUCHI,  teaches that these features are useful in order to provide an information processing apparatus including a display, at least one detector, and a display controller. The display displays an image of an object three-dimensionally. The at least one detector detects a physical quantity, i.e. temperature, as a detection target. (see para.[0004]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by TOKUCHI with the system disclosed by Seiler in order to provide an information processing apparatus 
Further Seiler is not explicitly disclosing “environmental conditions of the local area are displayed to the at least two individuals of the at least two wearable computing devices”, however ZHANG et al., US 20100090841 A1, teaches ENVIRONMENTAL MONITORING USING MOBILE DEVICES AND NETWORK INFORMATION SERVER and discloses; 
wherein current and forecasted environmental conditions of the local area are displayed to the at least two individuals via respective displays of the at least two wearable computing devices ([0007] “Wireless networks can incorporate a variety of types of mobile devices, such as cellular and wireless telephones, PCs (personal computers), laptop computers, wearable computers” &  [0023] The Mobile Sensor System (MSS) can co-exist with fixed sensors. MSS can be used to monitor areas which are frequently traveled by Sensor Carriers and fixed sensors can be used only in areas where few vehicles and/or people travel to or sub-areas which cannot be easily sensed by vehicle-mounted or wearable sensors. & [0024] MSS can reduce the number of sensors required to cover a given geographical area, and also reduce the size and complexity of the network infrastructure for connecting sensors to monitoring command centers. Rather than having to connect a large number of fixed sensors over a potentially large geographical region, a smaller number of wireless local-area networks (WLANs), such as those using IEEE 802.11 (WiFi) or IEEE 802.16 (WiMax), can be established in selected locations in the region of interest for the mobile sensors to report the information they collected to monitoring centers when these mobile sensors move through the WLANs. & [0025] “In conjunction with the mobile sensing of environmental conditions and situations, it is important to have information about neighboring wireless networks that a mobile user may enter so as to enable a mobile sensor device to implement advanced capabilities to better support mobility and mobile applications.” & [0034] Referring to FIG. 1, monitoring the environment along a city street is shown as an example to illustrate the principles and operations of the invention. In one preferred embodiment, mobile sensors monitor the area of interest (e.g., 
ZHANG et al.,  teaches that these features are useful in order for supporting the use of mobile devices as sensors to detect various types of environmental conditions and situations (see para.[0003]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by ZHANG et al. with the system disclosed by Seiler in order for supporting the use of mobile devices as sensors to detect various types of environmental conditions and situations, such as weather and traffic conditions, as well as potential biological, chemical or other types of hazards, together with advanced handover (handoff) operations whereby such mobile devices may connect to different wireless networks and/or wireless network access points as needed to maintain continuity of connectivity of the mobile sensor devices with a host control or command center (see para.[0003]).

Regarding claim 10, Seiler discloses the unmanned aerial vehicle of claim 9, wherein the controller determines at least one of a geographic position of the unmanned aerial vehicle, orientation of the unmanned aerial vehicle, altitude of the unmanned aerial vehicle, and the at least one temperature-related user comfort action to be performed by the unmanned aerial vehicle ([0068] A heated air blast command 176 directs drone 10 to push an airstream at a certain temperature toward the user's body. A heated air command 176 includes a timed force vector and a temperature. The timed force vector represents the magnitude of airflow incident upon the user. The temperature represents the desired temperature of the airflow at the time of incidence. & [0079] Final body model 210 may be continuously updated as the user moves in stadium 120 to reflect changes in the user's position, and changes in the user's orientation (e.g., bending of head 201 with respect to chest 202). These changes may be detected via the stadium cameras and/or sensors mounted on drones 10. As one example, a gyroscope in a drone 10 connected to the user's chest may be applied to determine an orientation of the user's chest 202. As another example, a gyroscope in VR headset 152 may be used to determine an orientation of the user's head 201. As final body model 210 is updated, the airflow paths 211 may also be updated. & [0115] One or more battery-powered flying drones, capable of carrying aloft, in payload position, a compact full range audio speaker, amp, and power supply capable of receiving wireless audio streaming to deliver audio entertainment to the user or users (see FIG. 23). Modes for audio transmission would be Bluetooth or Wi-Fi or any other wireless transmission. This signal my also provide navigation command packet instructions, but may also be used with an independent radio frequency for flight commands. The drones would have the capability of returning to docking stations that also act as re-charging stations. Two such drones flying in synchrony are preferable to deliver full range stereo sound. The drones are fitted with appropriate transponders and GPS sensitive flight control modules that are programmed with standard estimation and control algorithms that cause them to fly in a programmable manner keeping them following at optimal way point distances from each other as well as the listener while moving, or at the optimal position hold points while the listener is stationary. A GPS auto enabled fallow technology-based system may be deployed. In addition, a GPS from a smart phone or other dedicated device can be used for such flight 

Regarding claim 12, Seiler discloses the unmanned aerial vehicle of claim 9, further comprising: an altimeter; a camera; an accelerometer; a global positioning system; a display; a sensor; and a speaker ([0061] Data bus 141 traffics electronic signals or data between the electronic components. Processors 148 performs operations on electronic signals or data to produce modified electronic signals or data. Volatile memory 147 stores data for near-immediate recall by processor 148. Non-volatile memory 146 stores data for recall to the volatile memory 147 and/or the processor 148. Non-volatile memory 146 includes a range of non-volatile memories including hard drives, SSDs, DVDs, Blu-Rays, etc. User interface 145 includes displays (e.g., touch-screen, VR), lights, keyboards, buttons, and other devices that enable user interaction with the computing system. Telematics 144 enables both wired and wireless communication with external entities via Bluetooth, cellular data (e.g., 3G, LTE), USB, WiFi, etc. & [0062] Actuators/motors 143 produce tangible results. 

Regarding claim 13, Seiler discloses the unmanned aerial vehicle of claim 12, wherein the sensor of the unmanned aerial vehicle may be operatively coupled to the controller, and wherein the sensor comprising any one or combination of an acoustic sensor, a chemical sensor, an infrared sensor, an optical sensor, a proximity sensor, and a temperature sensor ([0057] Stadium 120 may include a door latch sensor 125, a weight sensor integrated into platform 123, IR sensors 127, and cameras (not shown but discussed below). Door latch sensor 125 detects when door 121a is fully closed and latched. Weight sensor 126 detects weight exerted by the user on a top flat surface of platform 123. IR sensor 127 detects presence of a person inside VR stadium 120. IR sensor 127 may include an IR transmitter and an IR receiver. A plurality of IR sensors 127 may be provided. IR sensors 127 may be disposed at different vertical heights. For example, one IR sensor 127 may be disposed in a pocket defined by wall 121. Another IR sensor 127 may be disposed on top of wall 121. Sensors 125, 126, 127 are in operative communication with a stadium controller (not shown). Wall 121 may include inner padding 128. According to some embodiments, one or more of the below discussed controllers may be configured to refrain from drone activation (e.g., causing any rotors to spin) until door latch sensor 125 measures a closed door. & [0062] Actuators/motors 143 produce tangible results. Examples of actuators/motors 143 include drone motor assemblies 15 and the resistive heating elements. Local sensors 142 transmit digital or analog readings or measurements to processors 148. Examples of local sensors 148 include temperature sensors, rotation sensors, speed sensors, cameras, LIDAR sensors, radar sensors, infrared sensors, ultrasonic sensors, clocks, moisture sensors, rain sensors, light sensors, door sensors, weight sensors, etc.).

Regarding claim 14, Seiler discloses the unmanned aerial vehicle of claim 9. wherein the wearable computing device comprises a processor, a memory, a display, a wireless transceiver, and a sensor ([0043] Referring to FIG. 3A, drone cage fasteners 40 may include blocks outwardly extending blocks 41 and fasteners 42 disposed on blocks' surface tips. Blocks 41 are secured to vest 30 (e.g., via glue or other fasteners). Fasteners 42 are secured to blocks 41. Fasteners may be magnets, Velcro patches, clips, or any other suitable fasteners. Blocks 41 may be configured to dampen vibration transmitted from the user to drone 10 and from drone 10 to the user. Thus, blocks 41 may be a compressible foam or compressible polymeric material. & [0048] By virtue of the secure engagement between attachment assembly 48f and drone 10, haptic feedback (vibrations) generated by drone 10 are transferred to arm 48. Ball joint 48d may include a lock (e.g., a threaded screw extending through the outer ball and configured to press against the inner ball) to prevent movement of link 48c with respect to link 48e and thus maintain integrity of the vibrations. & [0060] FIG. 14 shows a generic controller 140. Controllers 151a, 152a, 120a, 10a may include any or all of the features of generic controller 140. Generic controller 140 enables automatic control of mechanical systems (if any) and facilitates external communication. Generic controller 140 includes a data bus 141, one or more processors 148, volatile memory 147, non-volatile memory 146, one or more user interfaces 145, telematics 144, actuators and motors 143, and local sensors 142. & [0061] Data bus 141 traffics electronic signals or data between the electronic components. Processors 148 performs operations on electronic signals or data to produce modified electronic signals or data. Volatile memory 147 stores data for near-immediate recall by processor 148. Non-volatile memory 146 stores data for recall to the volatile memory 147 and/or the processor 148. Non-volatile memory 146 includes a range of non-volatile memories including hard drives, SSDs, DVDs, Blu-Rays, etc. User interface 145 includes displays (e.g., touch-screen, VR), lights, keyboards, buttons, and other devices that enable user interaction with the 

Regarding claim 15, Seiler discloses the unmanned aerial vehicle of claim 14, wherein the sensor of the wearable computing device comprising any one or combination of a temperature sensor, a moisture sensor, a chemical sensor, a pressure sensor, a force sensor, a heat sensor, an infrared sensor, an accelerometer, a gyroscope, a compass, and a global positioning system ([0062] Actuators/motors 143 produce tangible results. Examples of actuators/motors 143 include drone motor assemblies 15 and the resistive heating elements. Local sensors 142 transmit digital or analog readings or measurements to processors 148. Examples of local sensors 148 include temperature sensors, rotation sensors, speed sensors, cameras, LIDAR sensors, radar sensors, infrared sensors, ultrasonic sensors, clocks, moisture sensors, rain sensors, light sensors, door sensors, weight sensors, etc. & [0119] In addition to receiving wireless audio signals for the purpose of audio communication, one added entertainment mode may involve a multichannel onboard flight control module with a “fast response” electronic speed controller that can accommodate estimation and control algorithms capable influencing roll, pitch, yaw, and acceleration flight patterns in a fashion choreographed with the specific musical rhythms, tonality, amplitude, panning, and tempo, by analyzing the incoming audio envelope with detectors using either half-wave or full-wave rectification of the signal to convert the AC input into a pulsed DC current. Filtering is then used to smooth the final result to produce smooth audio synchronized aerial movements while delivering audio to the listener, creating an engaging “dancing drone” visual aerial display. This technology may involve accelerometers and gyroscope sensors to analyze the movement of the drone to determine flight characteristics and audio synchronized motor control patterns. The design goal is to have multi solution audio synchronization of propulsion changes to produce the audio synchronous flight. For instance an audio pitch detector circuit reading the . 


Response to Arguments
 	Applicant’s arguments with respect to amended claim(s) 1 have been considered but are moot because the new ground of rejection of the amended citations does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Regarding argued amendment of the independent claims “wherein the location is a mean geographic location of a set of individuals in a local area, the local area including at least two wearable computing devices in contact with at least two individuals, and wherein the at least one unmanned aerial vehicle detects a temperature of the local area via a sensor, and wherein current and forecasted environmental conditions of the local area are displayed to the at least two individuals via respective displays of the at least two wearable computing devices."; Seiler, Pub. No.: US 20170193707 A1, in view of Haddick et al. Pub. No.: US 20160018640 A1, further in view of Smith et al., Pub. No.: US 20150346313 A1, further in view of TOKUCHI, Pub. No.: US 20190066357 A1, further in view of ZHANG et al., Pub. No.: US 20100090841 A1, discloses each and every element of the argued claim citations;
Smith et al., US 20150346313 A1,  discloses “mean geographic location” , see para. [0044] & [0050],
TOKUCHI, US 20190066357 A1, discloses “detecting temperature of the local area”, see para. [0107],
ZHANG et al., US 20100090841 A1,discloses “environmental conditions of the local area are displayed to the at least two individuals of the at least two wearable computing devices”, see para. [0007], [0023]-[0025], [0034]-[0035]. 

 	Seiler, Pub. No.: US 20170193707 A1, in view of Haddick et al. Pub. No.: US 20160018640 A1, further in view of Smith et al., Pub. No.: US 20150346313 A1, further in view of TOKUCHI, Pub. No.: US 20190066357 A1, further in view of ZHANG et al., Pub. No.: US 20100090841 A1, discloses each and every element of the subject claims either expressly or inherently and remain rejected. 


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salter; Geoffrey David Vincent	US 10146198 B2	System-based control of programmable devices
Horton; David et al.	US 10075828 B2	Methods and apparatus for using smart environment devices via application program interfaces
Poenisch; Paul et al.	US 5021980 A	Remote measurement of temperature
US 20200202471 A1	PERSONALIZED DISPLAY OF REAL-TIME SAFETY INFORMATION OF AN INDUSTRIAL ENVIRONMENT
US 20200086983 A1	SMART DEVICE FOR PERSONALIZED TEMPERATURE CONTROL
US 20170336771 A1	SYSTEM-BASED CONTROL OF PROGRAMMABLE DEVICES AGENT
US 20190088156 A1	Virtual Reality System for Aerial Vehicle
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665